Citation Nr: 0031614	
Decision Date: 12/05/00    Archive Date: 12/12/00

DOCKET NO.  96-03 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Evaluation of depression, not otherwise specified, with 
anxiety, currently evaluated as 10 percent disabling.  

2.  Evaluation of melasma, currently evaluated as 10 percent 
disabling.  

3.  Entitlement to service connection for a disorder 
manifested by microhematuria.  

4.  Entitlement to service connection for nose bone 
deformation.  

5.  Entitlement to service connection for residuals of a 
Cesarean section.  

6.  Entitlement to service connection for an umbilical 
hernia.  

7.  Entitlement to service connection for a back disorder.  



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran served on active duty from December 1991 to 
September 1993.  

The veteran's currently resides in the jurisdiction of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
Atlanta, Georgia.  


REMAND

The veteran was last examined by VA shortly after service, in 
January 1994.  More recently, she previously resided in 
another state and she was scheduled there for mental and skin 
examinations.  In March 1998, the RO of previous jurisdiction 
was notified that she had not reported for examination.  The 
RO did not ask the veteran to explain any good cause she may 
have had for missing the examination or indicate the 
circumstances under which the examination could be re-
scheduled, but simply wrote to the veteran in March 1998 
denying the claims.  There is no evidence in the claims 
folder that the veteran was notified of the examination.  
There is evidence that she had moved to another state.  Under 
these circumstances, the veteran should be given another 
opportunity to report for examination.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board of 
Veterans' Appeals (Board) were to proceed to issue a decision 
at this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 
57 Fed. Reg. 49,747 (1992)).  Therefore, for these reasons, a 
remand is required.  

Accordingly, this case is REMANDED for the following:

1.  The veteran should be afforded a VA 
mental examination to determine the 
functional impairment resulting from the 
service-connected depression, not 
otherwise specified, with anxiety.  All 
necessary tests should be conducted and 
the examiner should review the results of 
any testing prior to completion of the 
report.  The examiner should express an 
opinion as to the Global Assessment of 
Functioning (GAF).  

2.  The veteran should be afforded a VA 
skin examination to determine the current 
extent of melasma manifestations.  All 
necessary tests should be conducted and 
the examiner should review the results of 
any testing prior to completion of the 
report.  

3.  Microhematuria was noted during 
service and on VA examination a few 
months after service in January 1994.  
Subsequent studies showed a moderate 
amount of blood in the urine but this 
result was not reviewed by a physician or 
considered for diagnostic purposes.  The 
veteran should be afforded a VA 
genitourinary examination to determine if 
the abnormality is a manifestation of a 
chronic disease or injury.  The claims 
folder should be made available to the 
examiner for review before the 
examination.  All necessary tests should 
be conducted and the examiner should 
review the results of any testing prior 
to completion of the report.  The 
examiner should diagnose any 
genitourinary disorder and explain its 
relationship to the previously noted 
blood in the veteran's urine.  

4.  The veteran should be afforded a VA 
nose examination.  The claims folder 
should be made available to the examiner.  
The examiner should describe any current 
nasal abnormality and express an opinion 
as to whether the veteran's pre-existing 
nose disorder increased in severity, 
beyond its natural progress, during 
service.  If the examiner is of the 
opinion that there was an increase in 
severity during service, the current 
residuals of the increased disability 
should (if possible) be distinguished 
from the current residuals of the pre-
existing disability.  

5.  The veteran should be afforded a VA 
examination to determine then extent of 
her residuals of a Cesarean section.  

Natural menopause, primary amenorrhea, 
and pregnancy and childbirth are not 
disabilities for rating purposes.  
Chronic residuals of medical or surgical 
complications of pregnancy may be 
disabilities for rating purposes.  
38 C.F.R. § 4.116, Note 1, (2000).  
Ratable surgical complications of 
pregnancy include rectocele, cystocele 
and relaxation of perineum.  38 C.F.R. 
Part 4, Code 7623 (2000).  Scars may also 
be ratable.  38 C.F.R. § 4.118 (2000).  

The examiner should describe all current 
residuals of the veteran's Cesarean 
section.  

6.  The veteran should be afforded a VA 
abdominal examination for her umbilical 
hernia.  All necessary tests should be 
conducted and the examiner should review 
the results of any testing prior to 
completion of the report.  The size and 
all current manifestations of the 
umbilical hernia should be described.  
The examiner should express an opinion as 
to the likelihood that the umbilical 
hernia, noted on VA examination 
approximately 3 months after service, 
began in service.  

7.  The veteran should be afforded a VA 
orthopedic examination for her complaints 
of chronic back pain.  All necessary 
tests should be conducted and the 
examiner should review the results of any 
testing prior to completion of the 
report.  The examiner should diagnosis 
any current, chronic back disability or 
state if there is none.  If there is a 
current, chronic back disorder, the 
examiner should offer an opinion as to 
whether the current back disorder is 
connected to the veteran's back 
complaints in service and on the January 
1994 VA examination.  

8.  The General Counsel, in representing 
VA before the Court, has noted that the 
regional office has duties.  Pursuant to 
38 C.F.R. § 3.655, when the claimant 
without good cause fails to report for 
examination, the claim will be denied.  
However, the Secretary must show a lack 
of good cause for failing to report.  
Further, VA has a duty to fully inform 
the veteran of the consequences of the 
failure to undergo the scheduled 
examination.  The regional office must 
comply with all notification requirements 
regarding the duty to report and the 
failure to report for examination.  The 
remand serves as notification of the 
regulation.

9.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

10.  The parties are informed that in 
regard to the service connection issues, 
if there is evidence disclosing a current 
disability and evidence linking that 
disability to disease or injury in 
service, that evidence must be submitted 
by them to the RO.  In regard to the 
rating issues, if there is evidence 
relating to the recent state of health, 
that evidence must be submitted.

Following completion of these actions, the RO should review 
the claims.  In accordance with the current appellate 
procedures, the case should be returned to the Board for 
completion of appellate review.  The Board intimates no 
opinion as to the ultimate outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	H. N. SCHWARTZ
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  



- 7 -


